MEMORANDUM **
Jorge Carmona-Olvera and his wife Maria Carmona, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying their application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1). We review for substantial evidence, see Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Carmona-Olvera failed to establish a well-founded fear of persecution because he failed to establish a nexus between the economic hardship and general violence in Mexico and a protected ground for asylum. See id. (concluding that an asylum claim based on general civil strife or random violence is not sufficient to demonstrate a well-founded fear of persecution); see also Ochave v. INS, 254 *784F.3d 859, 865-66 (9th Cir.2001) (requiring alien to establish nexus between alleged persecution and protected ground).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.